Citation Nr: 0308801	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  01-09 132A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a hernia condition with 
incisional pain.



ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The appellant had service in the Army National Guard of 
Illinois from November 1977 until October 1978, including a 
period of active duty for training (ACDUTRA) from March 1978 
until June 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

In accordance with the appellant's request, a videoconference 
hearing before the undersigned was scheduled for April 2003.  
He failed to report for the hearing, so his request is 
considered effectively withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The appellant did not have any periods of active service.  
He did have a period of active duty for training (ACDUTRA) 
from March to June 1978, and all other service was inactive.

3.  The medical evidence shows that the appellant had a 
hernia condition which preexisted active duty for training.

4.  The medical evidence does not reveal that the appellant's 
hernia condition increased in severity during active duty for 
training.

5.  The appellant was not disabled from an injury incurred in 
or aggravated during any period of inactive duty for 
training.


CONCLUSION OF LAW

The appellant's preexisting hernia condition was not 
aggravated during active duty.  38 U.S.C.A. §§ 101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, if any, and has 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the appellant's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).


Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the appellant of the reasons 
and bases for VA's decision, as well as the applicable law.  
Also, various pieces of correspondence throughout the claims 
process notified the appellant what was needed to 
substantiate this claim.  A January 2001 letter explained the 
VCAA to the appellant and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  An August 2001 
letter apprised the appellant of the information and evidence 
he needed to submit to substantiate his claim, as well as 
VA's development assistance.  That letter informed the 
appellant that requests for treatment records from Dr. 
E.A.C., Dr. S.H., and the University of Chicago Hospitals had 
not been answered.  Records from the University of Chicago 
Hospitals were later received.  Finally, in another August 
2001 letter to the appellant, the RO explained that no 
attempt would be made to obtain records from Dr. R. or from 
Sacred Heart Hospital, as such documents did not pertain to 
the appellant's claim.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  

The Board finds that the RO has provided adequate assistance 
in the development of the appellant's claims.  The 
appellant's service medical reports are of record, as well as 
private post service clinical reports.  Also of record are 
statements from the appellant in support of his claim.  He 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
There is no basis for speculating that evidence exists that 
VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The appellant was not provided VA examination on this claim, 
but the Board concludes examination is not necessary within 
the legal definition of that term.  That is because (1) there 
is no competent evidence that the appellant currently has the 
claimed condition, and/or (2) there is no competent evidence 
that the preexisting hernia disorder was possibly aggravated 
by his period of active duty for training.  As discussed in 
more detail below, there is no medical evidence showing 
current diagnoses of a hernia or nerve impairment.  The 
appellant has never stated that he has received treatment for 
this condition since service, and he has never reported 
continuity of symptomatology since service.  He has merely 
filed a claim with no supporting allegations or specific 
details.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Relevant law and regulations

Veteran status

In order to be entitled to an award of service connection, a 
claimant's status as a veteran must first be established.  
Unless the appellant is able to carry this initial burden, 
certain laws and resources administered by VA are not 
applicable or available.  Laruan v. West, 11 Vet. App. 80, 
84-86 (1998), partially vacated on other grounds by D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Therefore, even 
before the issue of whether the appellant's claim may be 
granted can be addressed, his status as a "veteran" must 
first be determined.  Laruan, supra.


The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2002).  The term "service-connected" means that a 
disability was incurred or aggravated in the line of duty 
during active military, naval, or air service.  38 U.S.C.A. 
§ 101(16); 38 C.F.R. § 3.1(k).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2002).  Active duty for training 
includes full-time duty performed by members of the National 
Guard of any State.  38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 C.F.R. 
§ 3.6(d).  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Both the presumption of soundness and the presumption of 
aggravation apply only to periods of active duty.  See 
Paulson v. Brown, 7 Vet. App. 466, 470.  Therefore, in a case 
where the claimant has only had periods of inactive duty and 
active duty for training, status as a "veteran," as defined 
above, must be shown before these presumptions apply.  
Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  Although the presumption 
of soundness can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service, when no 
such presumption is applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  See Paulson and 
Biggins, both supra.

Factual background

In September 1977, the appellant was admitted to the Michael 
Reese Hospital and Medical Center with a diagnosis of diffuse 
abdominal pain.  

In December 1977, the appellant underwent surgical repair of 
his right hernia.  

During active duty for training, the appellant complained of 
right lower quadrant pain and tenderness, which had existed 
since the time of his right hernia repair.  Such complaints 
began in April 1978 and continued into May 1978.  An April 
1978 treatment report contained an assessment of questionable 
right inguinal hernia.  In May 1978, the appellant was 
diagnosed with right groin incisional pain, with possible 
nerve entrapment.  He was restricted from marching over 1/2 
mile, standing for longer than 30 minutes and lifting over 15 
pounds.

Medical Board Proceedings were conducted in May 1978.  At 
that time, it was recommended that the appellant separate 
from service due to his right groin incisional pain with 
possible nerve entrapment.  The Medical Board indicated that, 
based on their review of the evidence, the appellant's 
disability existed prior to the appellant's entry to active 
duty for training.  Moreover, they found that his right 
hernia condition was not aggravated by active duty for 
training.  

Following separation from service, the private treatment 
records reflect care for headaches, heartburn, chest pain, 
neurological problems, depression, high blood pressure and 
burns.  Such records do not demonstrate any complaints of, or 
treatment for, a right hernia condition with incisional pain.  

Analysis

At the outset, the Board notes that the presumption of 
soundness does not apply in this case because the appellant 
had not previously established his status as a veteran; that 
is, he has not previously been found to suffer from a 
service-connected disability.  Therefore, only a 
preponderance of the evidence is required to establish that a 
disability preexisted service.  See Paulson, 7 Vet. App. at 
469.  Based on a preponderance of the evidence, the Board 
concludes that the appellant's hernia condition preexisted 
his active service.  In so concluding, the Board relies on a 
September 1977 admission report from the Michael Reese 
Hospital, showing a diagnosis of diffuse abdominal pain.  The 
Board further relies on a notation on the appellant's May 
1978 Report of Medical History, which indicated that hernia 
surgery was performed in December 1977, prior to the 
appellant's active duty for training.  In fact, the appellant 
has admitted during the course of this claim that this 
condition preexisted his period of active duty for training.

The appellant had a period of ACDUTRA from March to June 
1978.  The determinative question, therefore, as to whether 
the appellant served in the "active military, naval, or air 
service," is (1) whether during any period of active duty 
for training he was disabled from a disease or injury 
incurred in or aggravated in line of duty, or (2) whether 
during any period of inactive active duty for training he was 
disabled from an injury incurred in or aggravated in line of 
duty.  

Having established that the appellant's hernia condition 
preexisted active service, the Board must next consider 
whether such condition was aggravated by his active duty for 
training.  Specifically, the Board must decide whether the 
evidence demonstrates that the hernia condition increased in 
severity, beyond its natural progress, during active duty for 
training.  Again, no presumption is available in the present 
case.  After a thorough review of the competent medical 
evidence, the Board finds that the appellant's hernia 
condition did not increase in severity during his active duty 
for training.  The reasons and bases for this determination 
will be explained below.

While the service medical records reveal complaints of right 
hernia pain, those reports indicate that such pain existed 
since the time of the appellant's hernia operation in 
December 1977.  In other words, the contemporaneous records 
demonstrate that the pain did not begin during active duty 
for training.  When seeking treatment during active duty for 
training, the appellant did not report that his right hernia 
pain was progressively worsening.  Moreover, the 
contemporaneous objective findings do not state that the 
appellant's right hernia pain was becoming more severe.  
Thus, there is no clear illustration of an increase in 
symptomatology that would support a finding of aggravation of 
the underlying condition.  

Moreover, even if the service medical records could be 
construed so as to allow for a finding that the appellant's 
symptoms had worsened, this would demonstrate only that the 
appellant's preexisting right hernia condition underwent 
temporary or intermittent flare-ups during his active duty 
for training.  Such flare-ups, which represent a worsening of 
symptoms, as opposed to the underlying condition, are not 
insufficient to be considered in-service aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no 
indication that the appellant has been treated for the hernia 
condition or claimed nerve impairment, so any increase in 
symptoms during active duty for training must have been so 
minimal, or resolved, to the point that he could forego 
medical treatment.  As the post-service medical evidence 
fails to demonstrate any current residuals of a right hernia 
condition, it cannot be found that the condition underwent a 
chronic worsening as a result of the appellant's active duty 
for training.  

The Board notes that Medical Board concluded the appellant's 
disorder had not been aggravated by active duty for training.  
This is important, and highly persuasive, evidence.  The 
Board was comprised of three medical professionals, and their 
opinion as to the status of the appellant's disability in 
1978 is entitled to great weight.

The Board also notes that the fact that the appellant 
apparently underwent the hernia surgery while a member of the 
National Guard does not mean he is entitled to service 
connection for this condition.  An individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  There is 
no allegation that an injury incurred while on inactive 
service caused or aggravated the hernia.

In conclusion, the evidence does not demonstrate that the 
appellant's preexisting right hernia condition was aggravated 
by his active duty for training.  Accordingly, in light of 
the fact that the appellant is not a "veteran" as defined 
by applicable law and VA regulations, basic eligibility for 
service connection has not been established.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303.  Since he does not meet 
the legal requirements for basic eligibility for service 
connection, i.e., status as a "veteran" with qualifying 
service, the claim must fail as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994); see also Reyes v. Brown, 7 
Vet. App. 113 (1994) (VA must abide by the chronological 
obligations inherent in its adjudicative process, i.e., 
whether the individual is eligible as a claimant, whether a 
well-grounded claim has been submitted, etc.).


ORDER

Service connection for a right hernia condition with 
incisional pain is denied.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

